
	
		I
		112th CONGRESS
		2d Session
		H. R. 4371
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  pensions for surviving spouses of World War II and Korean War
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for World War II and Korean
			 War Spouses Act.
		2.Pensions for spouses
			 of World War II and Korean War veterans
			(a)Increase of
			 pension
				(1)In
			 generalChapter 15 of title
			 38, United States Code, is amended by inserting after section 1543 the
			 following new section:
					
						1544.Surviving
				spouses of World War II and Korean conflict veterans
							(a)Amount of
				pensionNotwithstanding the
				amounts specified under section 1541 of this title, the annual rate of a
				pension paid to a covered surviving spouse under this chapter shall be the
				amount that is the greater of the following amounts reduced by the amount of
				the surviving spouse’s annual income:
								(1)The applicable
				amount specified under such section 1541.
								(2)The amount that is
				equal to the poverty line (as defined in section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2))), as determined by the Secretary
				of Health and Human Services for the year prior to the year in which the
				pension is paid.
								(b)Determination of
				annual incomeIn determining
				the annual income of a covered surviving spouse under section 1503 of this
				title, the Secretary may not include benefit amounts paid to the covered
				surviving spouse by a Federal entity, including benefit amounts payable under
				title II of the Social Security Act (42 U.S.C. 401 et seq.).
							(c)Covered
				surviving spouseIn this section, the term covered
				surviving spouse means a surviving spouse of a veteran who served during
				World War II or the Korean
				conflict.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1543 the following new item:
					
						
							1544. Surviving spouses of World War II
				and Korean War
				veterans.
						
						.
				(b)Conforming
			 amendmentSection 1541(a) of title 38, United States Code, is
			 amended by inserting before the period , or section 1544, as the case
			 may be.
			
